EXHIBIT 99.1
[pressrelease0.jpg]



 
 
FOR IMMEDIATE
RELEASE                                                                                                                                          NR10-08


DYNEGY INC. DISCLOSES RESULTS OF STOCKHOLDER PROPOSALS
AT ANNUAL MEETING


HOUSTON (May 21, 2010) – At today’s annual meeting of stockholders of Dynegy
Inc. (NYSE: DYN), the company announced the results of seven proposals voted on
by stockholders:


Proposal 1 relating to election of directors – Stockholders re-elected all seven
board of director nominees to serve until next year’s annual meeting of
stockholders.


Proposal 2 relating to reverse stock split – Stockholders approved an amendment
and restatement of Dynegy’s Amended and Restated Certificate of Incorporation to
effect a reverse stock split of Dynegy’s outstanding common stock at a reverse
split ratio of 1-for-5 and to proportionately decrease the number of authorized
shares of Dynegy’s capital stock.  The proposal is expected to become effective
on or about May 25, 2010.


Proposal 3 relating to common stock classification – Stockholders approved an
amendment and restatement of Dynegy’s Amended and Restated Certificate of
Incorporation to refer to the company’s Class A common stock as “Common Stock”
and remove all references to Class B common stock.


Proposal 4 relating to Long Term Incentive Plan – Stockholders approved the
Dynegy Inc. 2010 Long Term Incentive Plan.


Proposal 5 relating to Incentive Compensation Plan – Stockholders approved the
amended and restated Dynegy Inc. Incentive Compensation Plan.


Proposal 6 relating to ratification of independent registered public accountants
– Stockholders ratified the selection of Ernst & Young LLP as Dynegy’s
independent auditors for 2010.


Proposal 7 relating to stockholder proposal regarding greenhouse gas emissions –
Stockholders rejected a proposal regarding the establishment of goals for
greenhouse gas emissions.


For more information on the proposals considered at the meeting, refer to the
company’s Proxy Statement, which can be downloaded free of charge from the
“Investor Relations” section of the company’s web site at www.dynegy.com.


